PER CURIAM.
Keith Jacobs appeals the denial of his Rule 3.850 motion. We affirm with the exception of one point raised on appeal.
Jacobs was convicted, inter alia, of attempted second degree murder and was sentenced to 12 years incarceration followed by ten years probation. The crime is a second degree felony with a statutory maximum of 15 years. §§ 777.04(4)(d) and 775.082(3)(c). The 22 year sentence imposed exceeded the statutory maximum by 7 years.
We vacate the sentence imposed for attempted second degree murder and remand to the trial court for sentencing on that conviction.
AFFIRMED IN PART; SENTENCE PARTIALLY VACATED; REMANDED.
HARRIS, C.J., and DAUKSCH and PETERSON, JJ., concur.